Citation Nr: 0311969	
Decision Date: 06/09/03    Archive Date: 06/16/03

DOCKET NO.  01-04 457A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a rating in excess of 50 percent for service-
connected posttraumatic stress disorder (PTSD) prior to March 
18, 2002.  


REPRESENTATION

Appellant represented by:	Mississippi State Veterans 
Affairs Board


ATTORNEY FOR THE BOARD

M. Carr, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Jackson, 
Mississippi, which granted service connection for PTSD and 
assigned an initial rating of 50 percent (including a 
temporary 100 percent rating for the period April 4, 2000 to 
April 30, 2000 for a hospitalization exceeding twenty-one 
days, pursuant to 38 C.F.R. § 4.29).  The veteran has 
appealed this decision.  

Subsequent to the June 2000 decision, The RO assigned 
temporary 100 percent ratings for the periods of April 10, 
2001 to June 1, 2001, and March 18, 2002 to June 1, 2002, for 
additional hospitalizations exceeding twenty-one days.  
Furthermore, in a September 2002 rating decision, the RO 
increased the veteran's service-connected PTSD to 100 percent 
disabling, effective June 1, 2002.  Thus, the issue before 
the Board is whether the veteran is entitled to a rating in 
excess of 50 percent for the period August 9, 1999 to March 
17, 2002 (excluding the above-mentioned hospitalization 
period of April 4, 2000 to April 30, 2000).  


FINDING OF FACT

The veteran's PTSD more nearly results in total social and 
occupational impairment from the effective date of service 
connection.


CONCLUSION OF LAW

The criteria for a 100 percent schedular rating for PTSD from 
the effective date of service connection are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 
4.130, Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDING AND CONCLUSION

					I.  VCAA

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C. §§ 5102, 5103, 5103A, and 5107).  
This law eliminates the concept of a well-grounded claim and 
redefines the obligations of VA with respect to the duty to 
provide notice and assistance.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Pub. L. No. 
106-475, § 7(a), 114 Stat. 2096, 2099 (2000); 38 U.S.C.A. § 
5107 note (Effective and Applicability Provisions) (West 
2002).  The RO has notified the appellant of the provisions 
of the VCAA and has considered the requirements of the VCAA 
in connection with this claim.  Regulations implementing the 
VCAA were adopted recently.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  The regulations add nothing of 
substance to the new law, and the Board's consideration of 
the regulations does not prejudice the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

First, VA has a duty to notify the appellant and his 
representative of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. §§ 5102 and 
5103 (West 2002); 38 C.F.R. § 3.159(b).  Here, the veteran 
was informed in the December 2000 statement of the case (SOC) 
of the criteria enumerated under 38 C.F.R. § 4.130 for a 
rating in excess of 50 percent for PTSD.  Additionally, the 
RO sent the veteran a letter in August 2001, which informed 
him of what evidence VA needed from him in order to 
substantiate his claim for an increased evaluation for his 
service-connected PTSD.        

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159.  Here, the supplemental 
statement of the case (SSOC), issued in September 2002, 
informed him that, provided certain criteria were met, VA 
would make reasonable efforts to help him to obtain relevant 
records necessary to substantiate his claim, to include 
developing for all relevant records not in the custody of a 
Federal department or agency, see 38 C.F.R. § 3.159(c)(1) 
(2002), to include records from State or local governmental 
sources, private medical care providers, current or former 
employers, and other non-Federal government sources.  He was 
further advised that VA would make efforts to obtain records 
in the custody of a Federal department or agency.  See 38 
C.F.R. § 3.159(c)(2) (2002).  Finally, he was notified that 
VA would obtain his service medical records and other 
relevant records pertaining to his active duty that are held 
or maintained by a governmental entity, records of relevant 
medical treatment or examination at VA health care facilities 
or at the expense of VA, and any other relevant records held 
by any Federal department or agency which he adequately 
identifies and authorizes VA to obtain.  See 38 C.F.R. 
§ 3.159(c)(3) (2002).  Given the foregoing, the Board finds 
that VA has complied with its duty to notify the appellant of 
the duties to obtain evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.  Further 
development and further expending of VA's resources is not 
warranted.




II.  PTSD Evaluation

The veteran served in combat as a helicopter door gunner.  
His awards include two Purple Hearts as well as an Air Medal 
with "V" Device and Army Commendation Medal with "V" 
Device.  

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  As was explained in the introduction above, the 
issue before the Board is whether the veteran is entitled to 
a schedular rating in excess of 50 percent for the period 
August 9, 1999 to March 17, 2002.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. 
§ 1155; 38 C.F.R. § Part 4.

The veteran's PTSD is rated under DC 9411.  Under DC 9411, a 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

A 70 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech that is intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately, and effectively; impaired impulse control 
(such as unprovoked irritability with periods of violence); 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to 
establish and maintain effective relationships.  Id.  

The highest rating of 100 percent under DC 9411 is warranted 
where the disorder is manifested by total occupational and 
social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting oneself or others; an intermittent 
inability to perform the activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, one's own occupation, or one's own name.  
Id.

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV]. 

The Board further notes that although many of the veteran's 
recorded symptoms are not specifically provided for in the 
ratings schedule, the symptoms listed at 38 C.F.R. § 4.130 
are not intended to be an exclusive or exhaustive list of 
symptomatology which may be considered for a higher rating 
claim.  


				A.  Evidence 

Mental health notes, dated August 9, 1999, state that the 
veteran was casually dressed and groomed, but that his affect 
was restricted and his mood was often inappropriate to the 
topic of conversation.  He denied any hallucinations, but it 
was noted that he appeared to experience frequent paranoia, 
especially in relation to co-workers.  He reported 
difficulties with temper control, including property damage 
and physical altercations with acquaintances.  He also 
reported a history of impulsive behavior while angry, 
including wrecking two automobiles.  He reported symptoms 
such as depression, irritability, agitation, social 
isolation, anhedonia, pessimism, and feelings of 
hopelessness.  Further, he endorsed suicidal and homicidal 
ideation, plan, and intent, stating that he had planned to 
arrive early to work the previous week and shoot four co-
workers that he believed were frequently talking about him.  
He stated that he then planned to overdose himself on his 
prescribed blood pressure medication.  When asked why he had 
not followed through with this plan, his response was that 
one of the intended victims had gone on vacation, making it 
necessary to wait.  He could not guarantee that he was not a 
danger.  He also reported being estranged from almost all of 
his family members and that he had no close friends to whom 
he could turn for social support.  He also described alcohol 
abuse.  The Beck Depression Inventory II (BDI-II) scored in 
the extremely severe range of depression with suicidal 
ideation without intent.  His lack of endorsement of suicidal 
intent on the BDI-II was noted to be inconsistent with his 
self-reported plans to harm himself and his co-workers.  The 
Cognitive Capacity Screening Examination (CCSE) showed that 
the veteran displayed some difficulties in delayed recall.  
It was noted that his long-term memory difficulties were 
consistent with the cognitive deficits often noted with heavy 
chronic alcohol use.  His GAF was reported to be 65. 
 
A report from a psychiatric follow-up consultation, later 
that same day, noted that the veteran reported active 
suicidal and homicidal ideation with plan, but that no 
attempts or gestures had been made.  It further noted that he 
was suspicious of his co-workers.  He reported a decrease in 
sleep and anhedonia and that he lacked a social support group 
and preferred to be alone.  He also reported PTSD symptoms 
manifested by nightmares, avoidance, and increased startle 
response by loud noises at work.  He denied hallucinations or 
delusions, but did claim a history of alcohol use.  He stated 
that he attempted suicide about three years prior by driving 
his truck into a tree.  He denied physical violence toward 
other people, but described an incident at work one-week 
prior in which he became enraged and threw tools against the 
wall following a reprimand from a superior.  He was noted to 
have been on medication for depression, but that it was 
subtheraputic.  His GAF score was listed as 55.  He was 
placed in a trial of serzone and depakote.           

Progress notes, dated August 16, 1999 state that the veteran 
reported having suicidal and homicidal ideations, but that no 
attempts or gestures were made.  It was noted that such 
ideations were not active at the time of the visit.  No 
delusions or hallucinations were reported.  His insight and 
judgment were noted to be fair and his impulse control good.  

Progress notes from September 1999 reported that the veteran 
was missing one to two days of work per week.  Notes from 
October show that the veteran complained of frequent 
awakenings during the night with dreams and nightmares.  He 
stated that he had no social life, but that it did not bother 
him that much.  He further complained of poor memory and of 
not being able to keep his mind on things long enough to 
complete a task.  

A VA examination report, dated in November 1999, noted that 
the veteran denied a history of hallucinations or drug and 
alcohol abuse, but admitted to a remote history of homicidal 
and suicidal thoughts.  He denied attempts to harm himself or 
others.  It was noted that he had been employed as a 
machinist since 1995.  He reported occasional middle insomnia 
and described himself as depressed a lot.  He stated that he 
avoided combat movies because they upset him and that sudden, 
unexpected loud noises made him almost explode.  

The veteran was noted to be well developed, well nourished, 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activity and his speech was spontaneous and 
fluent with no flight of ideas or looseness of associations.  
His mood was depressed and anxious, as was his affect.  He 
denied hallucinations, expressed no identifiable delusions, 
and denied homicidal and suicidal thoughts.  He was oriented 
to time, place, situation, and time and his remote and recent 
memory were adequate.  His immediate recall was slightly 
impaired and his judgment to avoid common danger was 
adequate, as was his abstracting ability.  His insight was 
reported to be fair.  His GAF score was listed at 65.  

Notes from February 2000 reported that the veteran had 
suicidal thoughts, but no plans and that he would go home 
from work and sit in the dark until he went to bed.  Other 
notes from that month reported that he had nightmares and bad 
dreams several times a week.  It was also noted that he was 
withdrawn, had a loss of interest in previous pleasurable 
activity, suffered frequent crying spells, poor 
concentration, disturbed sleep, and exaggerated startle 
response.  He denied any suicidal thoughts, but it was noted 
that he had continuing homicidal thoughts related to co-
workers.

A PTSD compensation and pension examination was performed in 
March 2000.  The report noted that the veteran's only 
prescribed medication was an antidepressant.  It was noted 
that he was well groomed and that his interpersonal manner 
was polite and cooperative, and that he did not appear to be 
in any distress.  He was able to read and complete test items 
without any apparent difficulty.  It was noted that the test 
results were consistent with profiles observed for veteran's 
diagnosed with PTSD.  A progress note dated March 7, 2000 
listed the veteran's GAF score as 48.    
       
The veteran was hospitalized in April 2000 for inpatient 
treatment, which included attending numerous group counseling 
sessions.  During his hospitalization, he submitted to a 
physical examination during which he complained of nightmares 
relating to specific incidents in Vietnam.  He reported 
occasional suicidal thoughts, but denied any homicidal 
thoughts.  He was noted to be alert and oriented times four 
and stable.  His mood was mildly depressed.  His affect was 
appropriate.  He did not have any looseness of association or 
flight of ideas, nor was there any evidence of 
hallucinations.  He had mild difficulty with concentration 
and abstraction.  He was diagnosed with PTSD and dysthymia.  
His GAF score was listed as 45 at the time of examination and 
noted to have been no higher than 45 in the previous year.  

Outpatient treatment records from the VA Medical Center in 
Jackson, Mississippi, from May 2000 reported that the veteran 
was experiencing intrusive thoughts three to four times a day 
and nightmares two to three times a week related to his 
Vietnam combat experiences.  He was not reported to have had 
a looseness of association, flight of ideas, or 
hallucinations.  On June 22, 2000, his GAF score was listed 
as 45.  On June 29, it was listed as 42.  In August 2000, it 
was noted that the veteran quit his job because he "feared 
that he would blow up".  Later notes show that the veteran 
had little contact with others.    

Records from the Social Security Administration (SSA) show 
that the veteran was considered to be disabled under their 
rules as of April 4, 2000, and awarded him disability 
benefits starting in October 2000.  SSA assigned a primary 
diagnosis of affective/mood disorders and a secondary 
diagnosis of anxiety related disorders.  In his application 
for disability insurance benefits, the veteran stated that he 
became unable to work on August 4, 2000.  Records noted that 
after the veteran's discharge from the hospital in April 2000 
he would work four days a week and go to the VA for treatment 
and also leave work about once a week due to stress.     

He was again hospitalized from April 2001 to May 2001, during 
which he participated in, inter alia, a trauma processing 
group.  An examination conducted upon admission noted that he 
was alert and oriented times four and stable.  His mood was 
mildly depressed and affect was appropriate.  He did not have 
any looseness of association or flight of ideas, nor was 
there any evidence of hallucinations.  He denied having any 
current suicidal or homicidal ideations.  He did have mild 
difficulty with concentration and abstraction, but his 
insight and judgment were noted to be good.  His GAF was 
listed as 45 at that time.  At discharge, his GAF score was 
listed as 40 and noted to have been no higher than 45 during 
the previous year.      

The veteran submitted to a VA examination in June 2001.  It 
was noted that he was unemployed and that he had quit his job 
due to increased feelings of rage and thoughts of retaliation 
against fellow employees.  He was reported to have minimal 
social interaction.  He reported that he would have 
nightmares about mortars and firefights about once or twice a 
week and that he would occasionally wake up under the bed.  
He further reported daily intrusive thoughts about Vietnam.  
He experienced occasional initial and middle insomnia, 
decreased concentration, exaggerated startle response, and 
hypervigilance.  His mood was noted to be depressed.  He 
denied current suicidal or homicidal thoughts.  His affect 
was anxious.  His thought was content free of psychotic 
symptoms and his thought process was logical.  His GAF was 
listed as 40 and noted to be no higher than 45 during the 
previous year.   

The veteran was again hospitalized in March 2002.  He was 
noted to have an inability to maintain a sustained employment 
or social relationships secondary to posttraumatic stress 
disorder and to have poor impulse control.  His GAF score was 
45 and it was noted to have been no higher than that during 
the past year.  He submitted to a VA examination in August 
2002 in which he complained of decreased sleep and 
nightmares.  He also reported feeling terrified at noises.  
It was noted that the veteran was crying when talking about 
his feelings of guilt related to his time in Vietnam.  He was 
noted to have chronic suicidal thoughts, but no plans.  Upon 
examination, he was reported to have been tense and was 
shaking his legs.  He was crying appropriately when talking 
about his Vietnam experiences.  He was alert and oriented 
times two.  He had impaired memory and his affect was 
restricted.  His mood was depressed.  There were no 
hallucinations or delusions reported.  The examiner stated 
that the veteran had chronic PTSD symptoms without psychosis 
as well as depression associated with PTSD.  It was noted 
that his memory difficulty might have been due to anxiety, 
but not due to any organic brain syndrome.  His GAF score was 
45.  


B.  Analysis

The Board finds that the veteran's condition more nearly 
approximates total social and occupational impairment from 
the date of service connection.  In evaluating the evidence 
in this case, the Board notes that the veteran's GAF scores 
have ranged from 65 to 40.  Under DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, revised in 1994, (DSM-IV), a GAF 
range 61 to 70 is indicative of some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, has some meaningful personal 
relationships.  A GAF range from 51 to 60 is indicative of 
moderate symptoms (e.g. flat affect and circumstantial 
speech, occasional panic attacks) or moderate difficulty in 
social, occupational, or school functioning (e.g., few 
friends, conflicts with peers or co-workers).  A GAF range of 
41 to 50 is indicative of serious symptoms (e.g. suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g. no friends, unable to keep a job).  
Finally, a GAF range of 31 to 40 is indicative of some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up younger children, is defiant at home, and 
is failing at school).  

Here, the veteran's GAF score was listed as both 55 and 65 
during the course of one day in August 1999 and a November 
1999 VA examination report listed his GAF as 65.  As is 
described above, these scores are indicative of mild 
symptoms.  However, he was assigned a GAF score of 48 in 
March 2000 and an examination during his April 2000 
hospitalization listed his GAF as 45 at the time of the 
examination and no higher than 45 during the previous year.  
Thereafter, his GAF scores have been between 40 and 45.  
These scores are indicative of serious symptoms, such as an 
inability to work or keep a job.  

While the Board acknowledges that the veteran was employed as 
a machinist during part of the entitlement period, this was 
reportedly characterized by chronic absences, a period of 
hospitalization, and frequent paranoia in relation to co-
workers.  Furthermore, notes from August 1999 reported that 
the veteran endorsed suicidal and homicidal ideation, plan, 
and intent.  Specifically, it was reported that he intended 
to shoot four co-workers and then kill himself, though this 
was deemed to be inconsistent with the veteran's BDI-II 
scores.  As was previously stated, records from August 2000 
note that the veteran quit his job because he "feared that 
he would blow up".  The claims file (C-file) reflects that 
the veteran has remained unemployed. 

The medical evidence demonstrates that the veteran has been 
virtually unable to maintain social relationships during the 
appeal period.  Additionally, as was emphasized above, the 
severity of his PTSD symptoms has been shown to severely 
affect his industrial relationships to the point of total 
impairment.  For example, besides frequently missing work, he 
was reported to have an increased startle response due to 
loud noises at work and intrusive thoughts three to four 
times a day.  Essentially, the evidence of record strongly 
suggests that the veteran's PTSD has more nearly resulted in 
total social and occupational impairment since the date of 
service connection, which was August 9, 1999.  In this 
regard, the Board notes that the veteran's symptoms are 
different from, but consistent with those enumerated in the 
rating criteria for a 100 percent rating under 38 C.F.R. 
§ 4.130.  The United States Court of Appeals for Veterans 
Claims in Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002), 
noted the "such symptoms as" language in the rating 
criteria under 38 C.F.R. § 4.130 and held that "the use of 
the term "such as" demonstrates that the symptoms after that 
phrase are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
rating.  Accordingly, any suggestion that the Board was 
required, in complying with the regulation, to find the 
presence of all, most, or even some, of the enumerated 
symptoms is unsupported by a reading of the plain language of 
the regulation".   

Based on the foregoing, and resolving reasonable doubt in the 
veteran's favor, the Board concludes that it is at least as 
likely as not that the symptoms shown during the veteran's 
hospitalization from March 2002 to May 2002, where it was 
noted that the veteran was unable to maintain a sustained 
employment or social relationships secondary to his PTSD, and 
in the August 2002 VA examination report, were present at the 
time service connection became effective on August 9, 1999, 
and have been present throughout since then.  Accordingly, a 
100 percent rating for PTSD is warranted for the entire 
appellate period, and further consideration of Fenderson, 
supra, is not needed.     


ORDER

A 100 percent rating for PTSD is granted back to the date of 
service connection, subject to regulations governing the 
award of monetary benefits.



	                        
____________________________________________
	C.W. SYMANSKI	
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

